Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on January 19, 2022.
3.	Applicant’s amendment filed on 12/21/2021 has been received, entered into the record and considered. As a result of the amendment filed on 12/21/2021, claims 1-2, 7-9 and 14-16 has been amended. 
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 12/21/2021, claims 1-20 are allowed.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 					Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner statement of reason for allowance:
	In the examiner’s Final Office action dated on 11/05/2021, claims 1-5, 7-12 and 14-19 were rejected under 35 U.S.C. 103 based primarily on US 2015/0100547 A1 to Holmes-Higgin et al and US 2014/0279879 A1 to McLean, claims 6, 13 and 20 are rejected based primarily on US 2015/0100547 A1 to Holmes-Higgin et al and US 2014/0279879 A1 to McLean, and US 2018/0121101 A1 to Thind et al.
	The claimed invention is directed toward a computer-implemented method for synchronizing between an on-premise system and a cloud-based system, the method being executed by one or more processors and comprising: determining, by an asset service executing on a server associated with the on-premise system, that a document has been added to the on-premise system; providing, within the cloud-based system, a temporary data object that stores data of the document, in response to determining that the document is assigned to a specific category of a set of categories within the on-premise system; generating, within the cloud-based system, a persistent data object based on the temporary data object, the persistent data object storing data of the document; deleting the temporary data object; and associating a document identifier of the document to an asset identifier of the persistent data object within a repository of the on-premise system, the assert identifier being stored in a published document list information object within the repository, the document identifier being stored in a source category information object for access by a crawler task of the asset service to determine subsequent changes being made to the document within the on-premise system, the crawler task being executed within the server to communicate with the on-premise system, subsequent changes being determined by the crawler task at least partially by cross-referencing with the source category information object to obtain the document identifier and checking a status of the document within the on-premise system based on the document identifier.
	The prior art of record US 2015/0100547 A1 to Holmes-Higgin et al, US 2014/0279879 A1 to McLean, and US 2018/0121101 A1 to Thind et al, do not teach, show or suggest the feature of associating a document identifier of the document to an asset identifier of the persistent data object within a repository of the on-premise system, the assert identifier being stored in a published document list information object within the repository, the document identifier being stored in a source category information object for access by a crawler task of the asset service to determine subsequent changes being made to the document within the on-premise system, the crawler task being executed within the server to communicate with the on-premise system, subsequent changes being determined by the crawler task at least partially by cross-referencing with the source category information object to obtain the document identifier and checking a status of the document within the on-premise system based on the document identifier in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 8 and 15.
The dependent claims 2-7 depending on independent claim 1, dependent claims 9-14 depending on independent claim 8, and dependent claims 16-20 depending on independent claim 15 are also distinct from the prior art for the same reasons.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167